IRENE COFFIN, PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.Coffin v. CommissionerDocket No. 5930.United States Board of Tax Appeals8 B.T.A. 421; 1927 BTA LEXIS 2885; October 1, 1927, Promulgated *2885 Leslie J. Aker, Esq., for the petitioner.  George G. Witter, Esq., for the respondent.  ARUNDELL*421  ARUNDELL: Deficiency in income taxes for the year 1922 in the amount of $202.15.  FINDINGS OF FACT.  In 1922, and prior thereto, petitioner was the owner and holder of a promissory note in the principal sum of $3,500, which note was dated April 10, 1917, and payable six months after date.  The note was given by the Bar V Cattle Co., a corporation of Boise, Idaho, and B. W. Walker, son-in-law of petitioner, as accommodation maker.  No security of any kind was ever given to secure the payment of the note and no payments of principal or interest have ever been made upon the note.  The original maker of the note, the Bar V Cattle Co., became insolvent during the year 1922, its assets were entirely disposed of to satisfy mortgage loans and creditors, and its corporate charter was revoked under the Idaho laws for failure to pay license fees.  The accommodation maker of the note, B. W. Walker, in 1922 owned no property and was entirely insolvent.  The wife of Walker was the owner of separate property and assets worth $30,000 or more, all of which was*2886  in her own name.  A part of the property owned by Mrs. Walker is income-producing property and the income *422  therefrom is community property.  No suit or action or other legal proceeding was ever brought against the Bar V Cattle Co. or B. W. Walker to recover upon the note, and the note was never legally protested or notice of protest given to Walker.  The statutes of Idaho provide that an action may be brought on written instruments within five years.  More than five years had elapsed between the due date of the note and December 31, 1922.  Petitioner deducted, on her personal income-tax returns for the year 1922, $3,500 representing the face amount of the note, and this amount was disallowed upon audit by the Commissioner.  The indebtedness of $3,500 was ascertained to be worthless and charged off within the taxable year 1922.  Judgment will be entered for the petitioner on 15 days' notice, under Rule 50.Considered by STERNHAGEN and LANSDON.